Exhibit 10.26

Amended and Restated ALH Holding Inc.

Stock Incentive Plan1

SECTION 1.

PURPOSE

The purpose of this Plan (as such term and any other capitalized terms used
herein without definition are defined in Section 2) is to foster and promote the
long-term financial success of the Company and the Subsidiaries and materially
increase stockholder value by (a) motivating superior performance by means of
service- and performance-related incentives, (b) encouraging and providing for
the acquisition of an ownership interest in the Company by Employees and
(c) enabling the Company and the Subsidiaries to attract and retain the services
of an outstanding management team upon whose judgment, interest and special
effort the successful conduct of its and their operations is largely dependent.

SECTION 2.

DEFINITIONS

Whenever used herein, the following terms shall have the respective meanings set
forth below:

Act: the Securities Act of 1933, as amended.

Adjustment Event: shall mean (i) any stock dividend, stock split or share
combination affecting the Common Stock, (ii) any recapitalization,
reorganization or exchange of shares affecting the Common Stock, or (iii) any
other similar event affecting the Common Stock.

Board: the Board of Directors of the Company.

Cause: shall mean (i) the commission of a felony or the commission of any act or
omission involving moral turpitude, dishonesty, disloyalty or fraud,
(ii) conduct tending to bring the Company or any of its affiliates into public
disgrace or disrepute, (iii) gross negligence or willful misconduct with respect
to the Company or any

 

1

The Plan was adopted on January 27, 2005. It was amended and restated on
January 31, 2008.



--------------------------------------------------------------------------------

of its affiliates, (iv) failure to accept and cooperate with actions and
initiatives assigned to the Participant by the Board of Directors of the
Company, the Chief Executive Officer, or the Participant’s direct supervisor, or
(v) the Participant or any member of the Participant’s family shall engage in
any Restricted Activity with any customer, supplier or other person having a
business relation with the Company, without the prior written approval of the
Board of Directors of the Company.

CEO: the Chief Executive Officer of the Company or, if such position is not then
occupied, the Committee.

Change in Control: a transaction which, when aggregated with all prior
transactions occurring after the Effective Date,

(i) involves the sale, exchange, transfer or other disposition by OTPP to one or
more persons or entities that are not, immediately prior to such sale,
affiliates of the Company or OTPP, of more than 50% of the Common Stock of the
Company beneficially owned by OTPP as of the Effective Date, together with all
purchases or other acquisitions by OTPP of the Common Stock occurring after
Effective Date; or

(ii) involves the sale, exchange, transfer or other disposition of more than 50%
of all of the assets of the Company and the Subsidiaries, taken as a whole, to
one or more persons or entities that are not, immediately prior to such sale,
transfer or other disposition, affiliates of the Company or OTPP.

For purposes of this definition, a Public Offering shall not be a Change in
Control; provided that, any Common Stock sold, exchanged, transferred or
otherwise disposed of by OTPP in a Public Offering shall be counted for purposes
of determining whether a Change in Control shall have occurred in connection
with any other sale, exchange, transfer or other disposition of the Common Stock
by OTPP.

Change in Control Price: the price per share of Common Stock paid in conjunction
with any transaction resulting in a Change in Control (as determined in good
faith by the Committee if any part of the offered price is payable other than in
cash).

Code: the Internal Revenue Code of 1986, as amended.

Committee: the Compensation Committee of the Board or, if there shall not be any
committee then serving, the Board.

Common Stock: the Common Stock of the Company, par value $.01 per share.

Company: ALH Holding Inc., a Delaware corporation, and any successor thereto.

 

2



--------------------------------------------------------------------------------

Disability: shall mean a physical or mental impairment that renders a
Participant unable to perform the essential functions of the Participant’s
position even with reasonable accommodation (that does not impose an undue
hardship on the Company), and which has lasted at least sixty (60) consecutive
days. A physician selected by the Company or its insurers, and consented to by
the Participant or the Participant’s personal representative shall make the
determination of the existence of a Disability. Consent by the Participant or
the Participant personal representative shall not be unreasonably withheld.

Effective Date: the “Closing Date” as defined in the Unit Purchase Agreement
dated as of December 7, 2004, by and among Alliance Laundry Holdings LLC, its
Securityholders and the Company.

Employee: any officer or other key employee of the Company or any Subsidiary.

Fair Market Value: if no Public Offering has occurred, the fair market value of
a share of Common Stock as determined in accordance with the Stockholders
Agreement. Following a Public Offering, the Fair Market Value, on any date of
determination, shall mean the average of the closing sales prices for a share of
Common Stock as reported on a national exchange for each of the ten business
days preceding the date of determination or the average of the last transaction
prices for a share of Common Stock as reported on a nationally recognized system
of price quotation for each of the ten business days preceding the date of
determination. In the event that there are no Common Stock transactions reported
on such exchange or system on such date, Fair Market Value shall mean the
closing price on the immediately preceding date on which Common Stock
transactions were so reported.

Marketable Securities: any securities that are (i) of a class listed on a
national exchange or on NASDAQ, (ii) freely tradable on such national exchange
or on NASDAQ, or not freely tradable but for which registration rights are
currently available, and (iii) not subject to any contractual restriction on
transfer.

Option: the right to purchase Common Stock pursuant to the terms of the Plan at
a stated price for a specified period of time. For purposes of the Plan, an
Option may be either (i) an “Incentive Stock Option” within the meaning of
section 422 of the Code (an “Incentive Stock Option”) or (ii) an Option which is
not an Incentive Stock Option (a “Non-Qualified Stock Option”).

OTPP: Ontario Teachers’ Pension Plan Board, an entity without share capital
organized under the laws of Ontario, Canada.

 

3



--------------------------------------------------------------------------------

Participant: any Employee designated by the Committee to receive an award of
Options under the Plan.

Permitted Transferee: a transferee permitted under Section 1.1 of the
Stockholders Agreement.

Plan: this ALH Holding Inc. Stock Incentive Plan, as set forth herein and as the
same may be amended from time to time in accordance with its terms.

Public Offering: a public offering pursuant to an effective registration
statement filed with the Securities and Exchange Commission that covers shares
of Common Stock that, after the closing of such public offering, will be traded
on the New York Stock Exchange, the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation System.

Registration Rights Agreement: the Registration Rights Agreement, dated as of
the Effective Date, among the Company, OTPP and certain other stockholders of
the Company, as it may be amended from time to time.

Restricted Activity means directly or indirectly owning any interest in,
managing, controlling, participating in, consulting with, rendering services
for, or in any manner engaging in any business with any customer, supplier or
other person having a business relation with the Company; provided however that
the term Restricted Activity shall not include passive ownership of less than 2%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as the you have no active participation in the business of that
corporation.

Retirement: means resignation by Executive from his position at or after age
sixty-two with ten or more years of prior service with the Company or its
Subsidiaries.

Stockholders Agreement: the Stockholders Agreement, dated as of the Effective
Date, among the Company, OTPP and certain other stockholders of the Company, as
it may be amended from time to time.

Subsidiary: any corporation a majority of whose outstanding voting securities is
owned, directly or indirectly, by the Company.

Voluntary Resignation: the termination of a Participant’s employment with the
Company or any Subsidiary due to such Participant’s voluntary resignation other
than due to Retirement or Disability.

 

4



--------------------------------------------------------------------------------

SECTION 3.

ELIGIBILITY AND PARTICIPATION

Subject to the approval of the Committee, which shall not be unreasonably
withheld, Participants in the Plan shall be those Employees selected by the
Committee or other authorized person to participate in the Plan and receive
Options (which may include Employees who are members of the Committee). The
selection of an Employee as a Participant shall neither entitle such Employee
to, nor disqualify such Employee from, participation in any other award or
incentive plan of the Company or any Subsidiary.

SECTION 4.

ADMINISTRATION

4.1. Power to Grant and Establish Terms of Options. The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine the
Employees to whom Options shall be granted (which may include Employees who are
members of the Committee) and the terms and conditions of any and all Options,
including, but not limited to, the number of shares of Common Stock covered by
each Option, the time or times at which Options shall be granted and the terms
and provisions of the instruments by which Options shall be evidenced and to
designate Options as Incentive Stock Options or Non-Qualified Stock Options.
Subject to the terms of the Plan, the terms and conditions of each Option grant
shall be determined by the Committee at the time of grant and, subject to
Section 8, such terms and conditions shall not be subsequently changed in a
manner which would be adverse to the Participant without the consent of the
Participant to whom such Option has been granted, even if this Plan shall be
subsequently amended. The Committee may establish different terms and conditions
for different Participants receiving Options and for the same Participant for
each Option such Participant may receive, whether or not granted at the same or
different times. The grant of any Option to any Employee shall neither entitle
such Employee to, nor disqualify him from, the grant of any other Options.

4.2. Substitute Options. The Committee shall have the right, subject to the
consent of Participants to whom Options have been granted, to grant in
substitution for outstanding Options, replacement Options which may contain
terms more favorable to the Participant than the Options they replace,
including, without limitation, a lower exercise price (subject to Section 6.2),
and to cancel replaced Options.

4.3. Administration. The Committee shall be responsible for the administration
of the Plan. Any Options granted by the Committee may be subject to such
conditions, not inconsistent with the terms of the Plan, as the Committee shall

 

5



--------------------------------------------------------------------------------

determine, in its sole discretion. The Committee shall have discretionary
authority to prescribe, amend and rescind rules and regulations relating to the
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company, to interpret the Plan and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan and to carry out its provisions and purposes. Any determination,
interpretation or other action made or taken (including any failure to make any
determination or interpretation, or take any other action) by the Committee
pursuant to the provisions of the Plan shall be final, binding and conclusive
for all purposes and upon all persons and shall be given deference in any
proceeding with respect thereto. The Committee may consult with legal counsel,
who may be counsel to the Company, and shall not incur any liability for any
action taken in good faith in reliance upon the advice of counsel.

SECTION 5.

STOCK SUBJECT TO PLAN

5.1. Number. Subject to the provisions of Section 5.3, the number of shares of
Common Stock subject to Options under the Plan may not exceed 140,000 shares.
The shares of Common Stock to be delivered under the Plan may consist, in whole
or in part, of shares held in treasury or authorized but unissued shares not
reserved for any other purpose.

5.2. Canceled, Terminated or Forfeited Awards. Any shares of Common Stock
subject to an Option which for any reason expires or is canceled, terminated,
forfeited, substituted for or otherwise settled without the issuance of such
shares of Common Stock shall again be available for grant under the Plan.

5.3. Adjustment in Capitalization. The aggregate number of shares of Common
Stock available for grants of Options under Section 5.1 or subject to
outstanding Option grants and the respective prices and/or vesting criteria
applicable to outstanding Options shall be proportionately adjusted to reflect,
as deemed equitable and appropriate by the Committee, each Adjustment Event. To
the extent deemed equitable and appropriate by the Committee, in its good faith
judgment, and subject to any required action by stockholders, in any corporate
transaction constituting an Adjustment Event (other than a Change in Control),
any Option granted under the Plan shall pertain to the securities or other
property to which a holder of the number of shares of Common Stock covered by
the Option would have been entitled to receive in connection with such event.

 

6



--------------------------------------------------------------------------------

SECTION 6.

STOCK OPTIONS

6.1. Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options pursuant to this Plan may
be of two types: (i) Incentive Stock Options and (ii) Non-Qualified Stock
Options. The date of grant of an Option under the Plan will be the date on which
the Option is awarded by the Committee or, if so determined by the Committee on
the date of award of an Option, the date on which occurs any event the
occurrence of which is an express condition precedent to the grant of the
Option. The Committee shall determine the number of Options, if any, to be
granted to a Participant. Each Option shall be evidenced by an Option agreement
that shall specify the type of Option granted, the exercise price, the duration
of the Option, the number of shares of Common Stock to which the Option
pertains, the conditions upon which the Options or any portion thereof shall
become vested or exercisable and otherwise shall be in substantially the form of
the Option agreement attached hereto as Exhibit A, subject to such changes not
inconsistent with the Plan as the Committee shall determine, in its good faith
judgment, to be equitable and appropriate.

6.2. Option Price. Non-Qualified Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price per share of Common
Stock determined by the Committee, provided that such per share exercise price
may not be less than the Fair Market Value of a share of Common Stock on the
date the Option is granted.

6.3. Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions, including the performance of a minimum period of service or the
satisfaction of performance goals, as the Committee may impose at the time of
grant of such Options, subject to the Committee’s right to accelerate the
exercisability of such Options in its discretion. Notwithstanding the foregoing,
no Option shall be exercisable on or after the tenth anniversary of the date on
which it is granted. Except as may be provided in any provision approved by the
Committee pursuant to this Section 6.3, after becoming exercisable each
installment of an Option shall remain exercisable until expiration, termination
or cancellation of the Option. Subject to Section 9.7, an Option may be
exercised from time to time, in whole or in part, up to the total number of
shares of Common Stock with respect to which it is then exercisable.

6.4. Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that (x) as a condition to the issuance of any
shares of Common Stock upon the exercise of the Options prior to a Public
Offering, the Participant become a party to the Stockholders Agreement and the
Registration Rights

 

7



--------------------------------------------------------------------------------

Agreement with respect to such shares, (y) written notice of exercise be given
to the Company and (z) the Option exercise price be paid in full at the time of
exercise in one of the following ways: (i) in cash or cash equivalents, or
(ii) in unencumbered shares of Common Stock which have been owned by the
Participant for at least six months (or such longer period as is required by
applicable accounting standards to avoid a charge to earnings) having an
aggregate Fair Market Value on the date of exercise equal to such aggregate
Option exercise price or in a combination of cash and such unencumbered shares
of Common Stock. Subject to Section 9.4, as soon as practicable after receipt of
a written exercise notice, payment of the Option exercise price and receipt of
evidence of the Participant’s execution of the Stockholders Agreement and the
Registration Rights Agreement in accordance with this Section 6.4, the Company
shall deliver to the Participant a certificate or certificates representing the
acquired shares of Common Stock.

6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
federal income tax treatment afforded under section 421 of the Code.

6.6. Termination of Employment Due to Death, Disability or Retirement. Unless
otherwise determined by the Committee at the time of grant, in the event a
Participant’s employment with the Company or any Subsidiary terminates by reason
of death or Disability, any Options granted to such Participant which, on or
prior to the date of such termination, have become exercisable in accordance
with Section 6.3, may be exercised by the Participant or the Participant’s
designated beneficiary (or, if no such beneficiary is named, in accordance with
Section 9.2) at any time prior to the first anniversary of the Participant’s
termination of employment or the expiration of the term of the Options,
whichever period is shorter.

6.7. Termination of Employment For Cause. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant’s employment with the
Company or any Subsidiary is terminated for Cause, all Options granted to such
Participant which are then outstanding (whether or not exercisable on or prior
to the date of such termination) shall be immediately forfeited and canceled.

6.8. Termination of Employment Due to Voluntary Resignation or For Any Other
Reason. Unless otherwise determined by the Committee at or after the time of
grant, in the event the Participant’s employment with the Company or any
Subsidiary terminates due to Voluntary Resignation or for any reason other than
one described in Sections 6.6 or 6.7, any Options granted to such Participant
which, on or prior to the date of such termination, have become exercisable in
accordance with Section 6.3, may be exercised at any time during the 60 day
period following the Participant’s termination of employment or the expiration
of the term of such Options, whichever period is shorter.

 

8



--------------------------------------------------------------------------------

6.9. Termination of Options. Unless otherwise determined by the Committee at the
date of grant, upon the termination of a Participant’s employment, any Options
that are not then exercisable shall terminate and be canceled effective upon the
date of such termination.

6.10. Committee Discretion. Notwithstanding anything else contained in this
Section 6 to the contrary, the Committee may permit all or any portion of any
Options to be exercised following a Participant’s termination of employment for
any reason on such terms and subject to such conditions not less favorable to
such Participant than those terms and conditions provided for herein or in the
Option agreement evidencing the grant to such Participant of the applicable
Options, as the Committee shall determine for a period up to and including, but
not beyond, the expiration of the term of such Options.

SECTION 7.

CHANGE IN CONTROL

7.1. Accelerated Vesting and Payment. Unless otherwise determined by the
Committee at the time of grant, in the event of a Change in Control, each Option
that, by its terms, becomes exercisable solely upon the completion of a stated
period of service (whether or not then exercisable), together with any
outstanding Options that, prior to or in connection with such Change in Control,
have become exercisable in connection with the attainment of performance
objectives, shall be canceled in exchange for a payment in cash by the Company
to each Option holder of an amount equal to the excess of the Change in Control
Price over the exercise price for such Option (except as provided in Section 7.2
below).

7.2. Alternative Awards. Notwithstanding Section 7.1, if provided in the Option
agreement evidencing the Options, no cancellation, cash settlement or other
payment shall occur with respect to any Option that would otherwise have been
canceled pursuant to Section 7.1 if the Committee reasonably determines in good
faith prior to the occurrence of a Change in Control that such Option shall be
honored or assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”) by a Participant’s
employer (or the parent or a subsidiary of such employer) immediately following
the Change in Control, provided that any such Alternative Award must:

(i) provide for the accelerated vesting of such Options that would otherwise
have been canceled pursuant to Section 7.1 (to the extent not previously vested
at the time of the Change in Control);

 

9



--------------------------------------------------------------------------------

(ii) provide such Participant (or each Participant in a class of Participants)
with other rights and entitlements substantially equivalent to or better than
the rights applicable under such Option; and

(iii) have substantially equivalent economic value to such Option (determined at
the time of the Change in Control).

7.3. Conflict with Option Agreement. With respect to any Options granted
hereunder that may become exercisable upon the attainment of performance
objectives, in the event of a conflict between this Section 7 and the terms and
conditions set forth in the Option agreement evidencing such Options, the terms
and conditions set forth in the Option agreement evidencing such Options shall
control.

7.4. Limitation on Benefits. Notwithstanding anything contained in the Plan or
an Option agreement to the contrary (i) to the extent that any of the payments
and benefits provided for under the Plan, an applicable Option agreement or any
other agreement or arrangement between the Company and a Participant
(collectively, the “Payments”) would constitute a “parachute payment” within the
meaning of section 280G of the Code, the amount of such Payments shall be
reduced to the amount that would result in no portion of the Payments being
subject to the excise tax imposed pursuant to section 4999 of the Code and
(ii) if and to the extent any Payments in respect of the Options that vest based
on the performance of a minimum period of service would, absent application of
this clause (ii), be an “excess parachute payment” within the meaning of section
280G of the Code (and the regulations promulgated thereunder), such Options
shall not accelerate in the event of a Change in Control (notwithstanding
Section 7.1), and shall be honored, assumed or new rights substituted therefor
by a Participant’s employer (or the parent or a subsidiary of such employer) in
such Change in Control in accordance with Section 7.2. If Payments that would
otherwise be reduced or eliminated, as the case may be, pursuant to the
immediately preceding sentence would not be so reduced or eliminated, as the
case may be, if the shareholder approval requirements of section 280G(b)(5) of
the Code are capable of being satisfied, the Company shall use its reasonable
best efforts to cause such payments to be submitted for such approval prior to
the Change in Control giving rise to such payments.

 

10



--------------------------------------------------------------------------------

SECTION 8.

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

8.1. In General. The Committee may at its discretion at any time and from time
to time alter, amend, suspend, or terminate the Plan and any unvested Options
(but not any previously granted vested Options) in whole or in part, including
without limitation, amending the criteria for vesting and exercisability set
forth in Section 6 hereof (or in any Option agreement), substituting alternative
vesting and exercisability criteria and imposing certain blackout periods on
Options, provided, however, that (i) such alteration, amendment, suspension or
termination shall preserve the economic value, and vesting and exercisability,
as determined by the Committee in its sole good faith discretion, of any
previously granted Option and (ii) the Committee shall only be permitted to
alter, amend, suspend or terminate previously granted unvested Options with the
consent of the holders of a majority of such Options.

8.2. Public Offering. Unless otherwise determined by the Committee, in the event
of a Public Offering, the Committee shall have the authority to amend any
outstanding Options to provide for (i) subject to Section 8.1 above, the
substitution of the exercisability criteria that may relate to OTPP’s return on
its investment with criteria based on stock price and (ii) the imposition of
certain blackout periods, in each case, as the Committee shall determine to be
appropriate; provided, however that such amendments shall preserve the economic
value, and vesting and exercisability of the Options, as determined by the
Committee in its sole good faith discretion. In exercising its authority
pursuant to clause (i) of the immediately preceding sentence, the Committee
shall consider the progress made towards achieving the exercisability criteria
that may relate to OTPP’s return on its investment as of the date the Committee
exercises such authority.

SECTION 9.

MISCELLANEOUS PROVISIONS

9.1. Nontransferability of Awards. Unless the Committee shall permit (on such
terms and conditions as it shall establish) an Option to be transferred to a
Permitted Transferee, no Option granted under the Plan may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. All rights with respect to any Option
granted to a Participant under the Plan shall be exercisable during his lifetime
only by such Participant or, if permitted by the Committee, any such Permitted
Transferee.

 

11



--------------------------------------------------------------------------------

9.2. Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid or Options outstanding at the
Participant’s death shall be paid to or exercisable by the Participant’s
surviving spouse, if any, or otherwise to or by his estate.

9.3. No Guarantee of Employment or Participation; No Additional Compensation for
Loss of Rights Under Plan. Nothing in the Plan shall interfere with or limit in
any way the right of the Company or any Subsidiary to terminate any
Participant’s employment at any time, nor confer upon any Participant any right
to continue in the employ of the Company or any Subsidiary. No Employee shall
have a right to be selected as a Participant, or, having been so selected, to
receive any future Option grants. If any Participant’s employment with the
Company or any Subsidiary shall be terminated for any reason, such Participant
shall not be entitled to any compensation or other form of remuneration with
respect to such termination (except as otherwise provided herein) to compensate
such Participant for the loss of any rights under the Plan notwithstanding any
provision to the contrary in his or her contract of employment.

9.4. Tax Withholding. The Company or any Subsidiary shall have the power to
withhold, or require a Participant to remit to the Company or such Subsidiary
promptly upon notification of the amount due, an amount (in cash or in shares of
Common Stock otherwise deliverable to a Participant upon Option exercise)
sufficient to satisfy the statutory minimum federal, state, local and foreign
withholding tax requirements with respect to any Option and the Company or such
Subsidiary may defer payment of cash or issuance or delivery of Common Stock
until such requirements are satisfied.

9.5. Indemnification. Each person who is or shall have been a member of the
Board or the Committee (an “Indemnified Person”) shall be indemnified and held
harmless by the Company against and from any loss, cost, liability or expense
that may be imposed upon or reasonably incurred by such Indemnified Person in
connection with or resulting from any claim, action, suit or proceeding to which
such Indemnified Person may be made a party or in which such Indemnified Person
may be involved by reason of any action taken or failure to act under the Plan
or any option agreement and against and from any and all amounts paid by such
Indemnified Person in settlement thereof, with the Company’s approval, or paid
by such Indemnified Person in satisfaction of any judgment in any such action,
suit or proceeding against such Indemnified Person; provided that, such
Indemnified Person acted in good faith and in a manner such Indemnified Person

 

12



--------------------------------------------------------------------------------

reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal proceeding had no reasonable cause to believe
his or her conduct was unlawful; provided further that, such Indemnified Person
shall give the Company an opportunity, at its own expense, to handle and defend
the same before such Indemnified Person undertakes to handle and defend it on
such Indemnified Person’s own behalf. Expenses, including attorneys’ fees,
incurred by an Indemnified Person in defending any civil, criminal,
administrative or investigative action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding
upon receipt of an undertaking by or on behalf of the Indemnified Person to
repay such amount if it shall ultimately be determined that he or she is not
entitled to be indemnified by the Company. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such Indemnified Person may be entitled under
the Company’s Articles of Incorporation or By-laws, by contract, as a matter of
law or otherwise.

9.6. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees in cash or property.

9.7. Requirements of Law. The granting of Options, the exercisability of any
Options and the issuance of shares of Common Stock shall be subject to all
applicable laws, rules, and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.

9.8. Governing Law. The Plan, and all agreements hereunder, shall be governed by
and construed in accordance with the law of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws.

9.9. No Impact On Benefits. Options granted under the Plan are not compensation
for purposes of calculating an Employee’s rights under any employee benefit
plan.

9.10. Securities Law Compliance. Instruments evidencing the grant of Options may
contain such other provisions, not inconsistent with the Plan, as the Committee
deems advisable, including a requirement that a Participant represent to the
Company in writing, when such Participant receives shares upon exercise of an
Option (or at such other time as the Committee deems appropriate) that such
Participant is acquiring such shares (unless they are then covered by an
effective registration statement filed under the Act) for such Participant’s own
account for investment only and with no present intention to transfer, sell or
otherwise dispose of such shares except such disposition by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of such Participant. Such shares shall be transferable
only if the proposed transfer shall be permissible pursuant to the Plan and if,
in the opinion of counsel satisfactory to the Company, such transfer at such
time will be in compliance with all applicable securities laws.

 

13



--------------------------------------------------------------------------------

9.11. Freedom of Action. Subject to Section 7, nothing in the Plan or any
agreement entered into pursuant to this Plan shall be construed as limiting or
preventing the Company or any Subsidiary from taking any action with respect to
the operation or conduct of its business that it deems appropriate or in its
best interest.

9.12. No Fiduciary Relationship. Nothing contained in the Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or any Subsidiary and any
Participant or executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons.

9.13. No Right to Particular Assets. Any reserves that may be established by the
Company in connection with this Plan shall continue to be held as part of the
general funds of the Company, and no individual or entity other than the Company
shall have any interest in such funds until paid to a Participant.

9.14. Unsecured Creditor. To the extent that any Participant or his executor,
administrator or other personal representative, as the case may be, acquires a
right to receive any payment from the Company pursuant to this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.

9.15. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

9.16. Term of Plan. This Plan shall be effective as of Effective Date and shall
expire on the tenth anniversary of such date (except as to Options outstanding
on that date), unless sooner terminated pursuant to Section 8.

 

14